NOTICE: SLIP OPINION
                      (not the court’s final written decision)


The opinion that begins on the next page is a slip opinion. Slip opinions are the
written opinions that are originally filed by the court.
A slip opinion is not necessarily the court’s final written decision. Slip opinions
can be changed by subsequent court orders. For example, a court may issue an
order making substantive changes to a slip opinion or publishing for precedential
purposes a previously “unpublished” opinion. Additionally, nonsubstantive edits
(for style, grammar, citation, format, punctuation, etc.) are made before the
opinions that have precedential value are published in the official reports of court
decisions: the Washington Reports 2d and the Washington Appellate Reports. An
opinion in the official reports replaces the slip opinion as the official opinion of
the court.
The slip opinion that begins on the next page is for a published opinion, and it
has since been revised for publication in the printed official reports. The official
text of the court’s opinion is found in the advance sheets and the bound volumes
of the official reports. Also, an electronic version (intended to mirror the
language found in the official reports) of the revised opinion can be found, free of
charge, at this website: https://www.lexisnexis.com/clients/wareports.
For more information about precedential (published) opinions, nonprecedential
(unpublished) opinions, slip opinions, and the official reports, see
https://www.courts.wa.gov/opinions and the information that is linked there.
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.




                                                                  SUSAN L. ARLSON
                                                                SUPREME COURT CLERK



           IN THE SUPREME COURT OF THE STATE OF WASHINGTON




        In the Matter of the Personal Restraint of
                                                                NO. 9 2 6 7 9-4
        REGINALD BELL,

                            Petitioner.                             EN BANC


                                                           Filed:    JAN ' 9 2017

                   PER CURIAM-Reginald Bell was convicted in 2009 of possession of
        cocaine with intent to deliver For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        No.92679-4                                                   PAGE2


        Appeals determines that the successive petition was time barred, then the Court of
        Appeals should dismiss it. In this case, however, the Court of Appeals made no such
        determination.       Hence, it erred in dismissing Mr. Bell's petition rather than
        transferring it to this court for consideration.
                                               PROCEDURE
                      The acting chief judge dismissed Mr. Bell's petition solely on the basis that
        Mr. Bell failed to show good cause why he did not raise the issue presented in this
        petition in his previous personal restraint petitions. The dismissal order provides in
        part as follows:

                    Bell argues that RCW 10.73.100(4) exempts his petition from the time
               bar, because it exempts petitions in which the petitioner alleges that "the
               defendant pled not guilty and the evidence introduced was insufficient to
               support the conviction." But even if his petition is not time-barred, it is
               successive under RCW 10.73.140 because he has filed prior petitions and
               fails to show good cause why he did not raise this issue in an earlier
               petition. This court is directed to dismiss a successive petition.
               RCW 10.73.140. Accordingly, it is hereby

                      ORDERED that Bell's petition is dismissed under RAP 16.11(b).

        Thus, the Court of Appeals dismissed Mr. Bell's petition because it was successive.
        The Court of Appeals did not decide whether the petition was also time barred.
                                                 ANALYSIS
                      The legislature and this court apply different rules to successive petitions
        that raise previously raised claims that have been adjudicated, successive petitions that
        raise previously raised claims that have not been adjudicated, successive petitions that
        raise new claims, and successive petitions that raise either type of claim but are also
        untimely. We talce this opportunity to discuss what the rules require in these
        situations.

               1.        Transfer of Successive Petition
                      RCW 10.73.140 directs that "[i]f a person has previously filed a petition for
        personal restraint, the court of appeals will not consider the petition unless the person
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        No. 92679-4                                                                       PAGE3


        certifies that he or she has not filed a previous petition on similar grounds, and shows
        good cause why the petitioner did not raise the new grmmds in the previous petition."
        This statute further directs that "[i]f upon review, the court of appeals finds that the
        petitioner has previously raised the same grounds for review, or that the petitioner has
        failed to show good cause why the ground was not raised earlier, the court of appeals
        shall dismiss the petition on its own motion without requiring the state to respond to
        the petition."
               We have previously determined that RCW 10.73.140 cannot be applied in
        isolation. In In re Personal Restraint of Perkins, 143 Wn.2d 261, 266, 19 P.3d 1027
        (2001), we held that this statute, which applies only to the Court of Appeals, must be
        considered in light of the directive in RCW 2.06.030 that "[n]o case, appeal or petition
        for a writ filed in the supreme court or the court shall be dismissed for the reason that
        it was not filed in the proper court, but it shall be transferred to the proper court."
        Accordingly, where the Court of Appeals does not have jurisdiction to consider a
        petition on a particular basis that this court may consider, the petition should be
        transferred "to the proper court" rather than dismissed. Sometimes the Washington
        Supreme Court is "the proper court" for a personal restraint petition:        article IV,
        section 4 of the Washington Constitution vests this court with original jurisdiction in
        habeas corpus proceedings, such that a petitioner could file a personal restraint
        petition directly in this court. Thus, RCW 2.06.030 compels the Court of Appeals to
        transfer a successive petition that raises new grounds, and that is not time-barred, to
        this court. I d. at 266-67.
               2.        Good Cause Requirement

                    Application of this principle has led to a distinction between the proper

        procedure when the Court of Appeals receives a successive petition asserting similar

        grounds for relief and when it receives a successive petition raising new grounds for

        relief. If the Court of Appeals finds that the petitioner has previously raised similar
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        No. 92679-4                                                                      PAGE4



        grounds for relief, RCW 10.73.140 divests that court of jurisdiction. But

        RCW 10.73.140 does not divest this court of jurisdiction, and under RAP 16.4(d), this

        court may consider more than one petition for similar relief on behalf of the same

        petitioner if good cause is shown. Accordingly, in In re Personal Restraint of

        Johnson, 131 Wn.2d 558, 566, 933 P.2d 1019 (1997), where Johnson's successive

        petition sought relief on the same grmmds as an earlier petition, we held that "the

        proper procedure for the Court of Appeals, when it receives a personal restraint

        petition it may not consider under the terms ofRCW 10.73.140, is either to dismiss it,

        or to transfer it to this Court if it determines RAP 16.4(d) might apply." But dismissal

        based on failure to show good cause is limited to successive petitions seeking similar

        relief within the meaning of RAP 16.4(d). By its terms, this rule does not apply to

        petitions asserting new grounds for relief. Thus, while the Court of Appeals retains the

        power to dismiss a successive petition asserting similar grmmds for relief where the

        petitioner does not show that good cause might allow this court to consider the

        petition, there is no good cause prerequisite for transfer to this court of a petition

        raising new grounds for relief. See Perkins, 143 Wn.2d at 267.

                  The "good cause" requirement of RAP 16.4(d) does not apply to this

        successive petition. A successive petition seeks "similar relief' within the meaning of

        RAP 16.4(d) if it raises matters that have been previously heard and determined on the

        merits. In re Pers. Restraint of Martinez, 171 Wn.2d 354, 362, 256 P.3d 277 (2011).

        Mr. Bell states that he raised the same sufficiency of the evidence claim presented

        here in previous petitions, but that the issue has not been considered and determined
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        ~N~o~·~92~6~7~9-~4~--·--------------------------------------------~PAGE5

        on the merits. 1 The acting chief judge's order also indicates that this petition raises a

        new claim for relief. Accordingly, we will consider Mr. Bell's successive petition as

        one that does not seek "similar relief' within the meaning of RAP 16.4(d) and transfer

        it to this court for determination. 2

               3.     RCW 10.73.090 and Turay Create an Exception to the Rule on Transfer

                    There is an exception to this rule of transfer. The Court of Appeals cannot

        consider a petition that is both untimely and successive; instead, it must be dismissed

        as untimely rather than transferred to this court. In re Pers. Restraint of Turay, 150

        Wn.2d 71, 87, 74 P.3d 1194 (2003). Thus, the question of whether a successive

        petition is time barred ordinarily should be decided by the Court of Appeals.

                    If the acting chief judge had found that Mr. Bell's petition was both
        successive and untimely, then dismissal would have been proper. But here, the acting
        chief judge's order assumes, without deciding, that the petition is timely, apparently
        reasoning that the successive petition could not be considered under RCW 10.73.140
        in any event because Mr. Bell failed to show good cause why he did not raise his
        challenge to the sufficiency of the evidence in an earlier petition. As discussed above,
        the good cause showing is not required here. The acting chief judge therefore erred in
        dismissing the petition without assessing its timeliness. In the absence of a fmding
        that it was untimely, the petition should have been transferred.

               1
                 Mr. Bell states that in Court of Appeals cause no. 46262-1-II a panel of judges
        accepted the State's concession as to a community custody error and remanded to the trial
        court for correction of the judgment and sentence, but declined to consider his other claims
        tmder the "mixed petition" rule of In Personal Restraint ofHankerson, 149 Wn.2d 695,
        700, 72 P.3d 703 (2003). He indicates he also raised the issue in Court of Appeals cause
        no. 472 74-1-II, a petition dismissed by the clerk of the court, and in Court of Appeals cause
        no. 47440-9-II, where the claim was voluntarily dismissed.
               2 The only direct bar to raising new issues in this court is the abuse of the writ
        doctrine. In re Pers. Restraint ofTuray, 153 Wn.2d 44, 48, 101 P.3d 854 (2004) (citing In
        re Pers. Restraint of Stoudmire, 141 Wn.2d 342, 352, 5 P.3d 1240 (2000)). There is no
        basis here for dismissing the petition as an abuse of the writ. See id. (outlining
        circumstances in which a successive petition may constitute an abuse of the writ).
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        No. 92679-4                                                                       PAGE 6


              4.      Mr. Bell's Petition Is Untimely
                   We begin our review with the question of timeliness. Mr. Bell contends that
        his petition is timely and that relief is warranted because there was insufficient
        evidence of his intent to deliver cocaine. RCW 10.73.090 specifies a one-year time
        limit for filing a collateral attack on a judgment and sentence in a criminal case, but
        this time limit does not apply if the petitioner pleaded not guilty and demonstrates that
        the evidence was insufficient to support the conviction. RCW 10.73.100(4). Although
        Mr. Bell raises a ground for relief that has not previously been determined in the
        context of a personal restraint petition, and is potentially exempt from the one-year
        time limit on collateral attack, he did raise insufficiency of the evidence on direct
        appeal. As a general rule, a personal restraint petitioner may not renew a claim that
        was raised and rejected on the merits on direct appeal unless the petitioner shows that
        the interests of justice require reconsideration. In re Pers. Restraint of Yates, 177
        Wn.2d 1, 17, 296 P.3d 872 (2013). It is debatable whether the issue was fully
        considered on the merits on direct appeal. Mr. Bell claimed that the State did not
        provide sufficient evidence that he possessed cocaine with intent to deliver, see
        RCW 69.50.401(1), but he provided argumentation only as to the "possession"
        element. See State v. Bell, noted at 164 Wn. App. 1006, 2011 WL 4458794, at *8 n.9.
        The court addressed only that argmnent. Id. But we need not decide the parameters of
        the issue raised and rejected on the merits on direct appeal; regardless of whether it
        can be said that the Court of Appeals addressed this sufficiency of the evidence issue,
        the record does not support Mr. Bell's contention that the State failed to provide
        sufficient evidence that he intended to deliver the cocaine that was in his possession.
        Evidence admitted at trial indicated that Mr. Bell personally brought powder cocaine
        to a motel room, processed the powder cocaine into rock cocaine, and cut a ball of
        rock cocaine into smaller pieces. The 68 to 73 grams of cocaine police found in the
        motel room had a street value of more than $6,000. When Mr. Bell was searched
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        No. 92679-4                                                                       PAGE7



        incident to his arrest, he had $964 in his pocket. The test for determining
        the sufficiency of the evidence is whether, after viewing the evidence in the light most
        favorable to the State, any rational trier of fact could have found guilt beyond a
        reasonable doubt. State v. Salinas, 119 Wn.2d 192, 201, 829 P.2d 1068 (1992). All
        reasonable inferences from the evidence must be drawn in favor of the State and
        interpreted most strongly against the defendant. Id. Clearly, the evidence was
        sufficient to support a verdict of guilt.
                   Mr. Bell's assertion that the evidence introduced at trial was insufficient to
        support the conviction is without merit, and his petition therefore does not escape the
        time bar set forth in RCW 10.73.090. Cf In re Pers. Restraint of Stenson, 150 Wn.2d
        207, 220, 76 P.3d 241 (2003) (petitioner's claim did not meet the requirements for
        newly discovered evidence and therefore was not within the exceptions to the time bar
        delineated in RCW 10.73.100). We dismiss his personal restraint petition.